     Case 1:20-cv-00224-PLM-RSK ECF No. 6 filed 05/14/20 PageID.18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                                      ______

DEMETRIUS MAGGIT,

                     Plaintiff,                     Case No. 1:20-cv-224

v.                                                  Honorable Paul L. Maloney

CITY OF GRAND RAPIDS et al.,

                     Defendants.
____________________________/

                                         JUDGMENT

              In accordance with the order issued this date:

              IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE for lack of prosecution and failure to comply with the Court’s order.



Dated:    May 14, 2020                              /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
